Name: 2013/769/EU: Commission Implementing Decision of 11Ã December 2013 refusing the request by Hungary to introduce a Quick Reaction Mechanism special measure derogating from Article 193 of Council Directive 2006/112/EC on the common system of value added tax (notified under document C(2013) 9007)
 Type: Decision_IMPL
 Subject Matter: criminal law;  taxation;  Europe;  distributive trades;  beverages and sugar
 Date Published: 2013-12-18

 18.12.2013 EN Official Journal of the European Union L 341/68 COMMISSION IMPLEMENTING DECISION of 11 December 2013 refusing the request by Hungary to introduce a Quick Reaction Mechanism special measure derogating from Article 193 of Council Directive 2006/112/EC on the common system of value added tax (notified under document C(2013) 9007) (Only the Hungarian text is authentic) (2013/769/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2006/112/EC of 28 November 2006 on the common system of value added tax (1), and in particular Article 199b thereof, Whereas: (1) By notification registered at the Commission on 27 November 2013, Hungary requested authorisation to introduce a Quick Reaction Mechanism special measure derogating from Article 193 of Directive 2006/112/EC. (2) According to that notification, it has come to the attention of the national authorities that a number of traders have engaged in tax evasion by not paying VAT to the competent tax authorities. (3) The requested measure consists in designating the taxable person to whom goods, in this case sugar, are supplied as liable for the payment of VAT instead of the supplier. (4) On 4 December 2013, the Commission notified the Member States that it had all the information necessary to appraise the request. (5) On the basis of detailed fraud figures in this sector provided by Hungary, it clearly appears that fraud in the sector was already of a substantive nature in 2011 and 2012. (6) Therefore, it has been established that the fraud identified is not of a sudden nature within the meaning of Article 199b of Directive 2006/112/EC. (7) The requested derogation should therefore not be granted, HAS ADOPTED THIS DECISION: Article 1 Hungary may not introduce the requested Quick Reaction Mechanism special measure derogating from Article 193 of Directive 2006/112/EC. Article 2 This Decision is addressed to Hungary. Done at Brussels, 11 December 2013. For the Commission Algirdas Ã EMETA Member of the Commission (1) OJ L 347, 11.12.2006, p. 1.